 


109 HR 4577 IH: To direct the Secretary of Agriculture to convey certain real property in the Dixie National Forest in the State of Utah, and for other purposes.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4577 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Cannon (for himself, Mr. Porter, Mr. Bishop of Utah, Mr. Gibbons, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of Agriculture to convey certain real property in the Dixie National Forest in the State of Utah, and for other purposes. 
 
 
1.Conveyance of real property, Dixie National Forest, Utah 
(a)Conveyance AuthorizedAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall convey to Kirk R. Harrison all right, title, and interest of the United States in and to a parcel of real property, including any improvements or appurtenances thereon, consisting of approximately 112 acres in the Dixie National Forest in the State of Utah, as depicted on the Map. 
(b)Consideration and AppraisalAs consideration for the conveyance under subsection (a), the Recipient shall pay to the Secretary an amount equal to the fair market value of the real property conveyed under such subsection. The fair market value of the lands conveyed shall be determined by an appraisal that is acceptable to the Secretary and performed in accordance with— 
(1)the Uniform Appraisal Standards for Federal Land Acquisitions as developed by the Interagency Land Acquisition Conference; 
(2)the Uniform Standards of Professional Appraisal Practice; and 
(3)any other applicable law. 
(c)Description of PropertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by surveys satisfactory to the Secretary. 
(d)Treatment of ProceedsAll funds received pursuant to this section shall be deposited in the fund established by Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act) and shall remain available to the Secretary of Agriculture until expended, without further appropriation, for the acquisition of real property or interests in real property for inclusion in the Dixie National Forest in the State of Utah. 
(e)Filing of Map and Technical CorrectionsThe Map shall be kept on file and available for public inspection in the office of the Chief of the Forest Service, Department of Agriculture. The Secretary may make technical corrections or correct clerical errors in the Map. 
(f)Additional Terms and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(g)DefinitionsIn this section: 
(1)MapThe term Map means the map entitled Exhibit E, Sections 2 & 3, T.38 S., R.15 W., SLM, and dated September 10, 2002. 
(2)RecipientThe term Recipient means Kirk R. Harrison, who owns property in Pinto Valley, Utah. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
 
